Citation Nr: 0416853	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  96-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from June 1978 to June 1981.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In June 
1998, the issues of entitlement to service connection for a 
low back disorder and a bilateral hearing loss disability 
were remanded to the AOJ for further development.  In June 
1998, the appellant perfected an appeal pertaining to the 
issue of entitlement to service connection for a psychiatric 
disorder.  In July 2003, the Board remanded the issues of 
entitlement to service connection for a bilateral hearing 
loss disability, a low back disability, and a psychiatric 
disability to the agency of original jurisdiction (AOJ) for 
additional development.  The case has been returned to the 
Board for further appellate review.  

The Board notes that by rating decision, dated in October 
2003, the AOJ granted service connection for severe myositis 
with degenerative disc disease and radiculopathy.  This 
represents a full grant of the benefit sought.  

The appellant was afforded a hearing before the undersigned 
Veterans Law Judge in February 1998.  A transcript of the 
hearing has been associated with the claims file.  

The Board notes that this appeal is remanded to the AOJ via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.  


REMAND

In the July 2003 Board remand, the AOJ was specifically asked 
to indicate in the record whether or not all available 
records had been sent from the Mayaguez Satellite Clinic to 
the AOJ.  Additional records from the clinic have been 
associated with the claims file; however, there is no 
documentation in the claims file as to whether the Mayaguez 
Clinic has sent all available records pertaining to the 
appellant.  The Board errs as a matter of law when it fails 
to ensure compliance, and further remand is mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the September 2003 mental examination 
report does not reflect the examiner's professional rank or 
title.  Every VA examination report must identify the 
examiner's name and professional rank or title.  See VBA's 
Adjudication Procedure Manual, M21-1, Part VI, para. 1.07(d) 
(Dec. 5, 2003).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should request the Mayaguez 
Clinic to provide a response in the 
positive or negative as to whether all 
available treatment records pertaining to 
the appellant have been sent to the AOJ.  
The request and response should be 
documented in the claims file.  Any 
available treatment records that have not 
been sent, should be obtained by the AOJ.

2.  The AOJ should obtain the 
professional rank or title of the 
September 2003 VA examiner whose 
initials are R. M. B.  The information 
should be associated with the September 
2003 report of examination contained in 
the claims file.  

3.  The appellant is advised that if he 
has, or is able to obtain, evidence 
relevant to the claims, he must submit 
the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


